 



Exhibit 10.2
AMENDMENT 1
TO
AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT
          This Amendment 1 to Amended and Restated Change in Control Severance
Agreement (the “Amendment”) is dated as of August 30, 2007, between Ciena
Corporation (the “Corporation”), and Gary B. Smith (the “Executive”).
          WHEREAS, the Executive and the Corporation have previously entered
into an Amended and Restated Change in Control Severance Agreement dated as of
January 25, 2007 (the “Agreement”); and
          WHEREAS, the parties desire to enter into this Amendment to
incorporate certain terms that are required or advisable pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
to make a clarifying amendment relating to the conversion of performance-based
equity awards upon a Triggering Event;
          NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants and agreements of the parties contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
          1. Section 1.8 of the Agreement is hereby deleted in its entirety and
replaced with the following new Section 1.8:
               “‘Good Reason’ means:
     (i) removal from, or failure to be reappointed or reelected to the
Executive’s principal positions immediately prior to the Effective Date (other
than as a result of a promotion);
     (ii) material diminution in the Executive’s position, duties or
responsibilities, or the assignment to the Executive of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the Executive’s position immediately prior to
the Effective Date;
     (iii) material reduction in base salary or award opportunity under any
corporate incentive plan (or any successor to any such plan), or a material
reduction in the level of participation in long-term incentive, benefit and
other plans for senior executives as in effect immediately preceding the
Effective Date, or their equivalents;
     (iv) relocation of the Executive’s principal workplace without the
Executive’s consent to a location which is more than 50 miles from the
Executive’s principal workplace on the Effective Date; or
     (v) any failure by the Corporation to comply with and satisfy the
requirements of Section 7.5, provided that the successor shall have received at
least ten days’ prior written notice from the Corporation or the Executive of
the requirements of Section 7.5;
     provided, however that (A) the Executive has provided notice to the
Corporation of any of the foregoing conditions within 90 days of the initial
existence of the condition; (B) the Corporation has been given at least 30 days
to cure such condition; and (C) the Executive actually terminates employment
within two years following the initial existence of the condition.”

 



--------------------------------------------------------------------------------



 



          2. Sections 3.4(a) and (b) are hereby deleted in their entirety and
replaced with the following:

  (a)   upon the Effective Date, (i) the Executive’s Options that are subject to
performance-based vesting, to the extent unvested, shall immediately be
converted into Options with time-based vesting conditions, and (ii) the
Executive’s Performance-Based Restricted Stock, Performance-Adjusted Restricted
Stock and any other similar instruments of equity-based compensation that are
subject to performance-based vesting, to the extent unvested, shall immediately
be converted into Time-Based Restricted Stock; in each case, with vesting as to
the equity awards converted above being deemed to have commenced on the date of
grant and vesting as to 1/16th of the grant at the end of each three-month
period following the date of grant;     (b)   upon a Triggering Event, all of
the Executive’s Options and Time-Based Restricted Stock (including any
performance-based equity awards converted pursuant to Section 3.4(a) above), to
the extent unvested, shall become immediately vested and exercisable in full;
and

          3. A new Section 3.4 will be added to the Agreement as follows:
          “3.4 Savings Clause. Anything in this Agreement to the contrary
notwithstanding, if on the date of termination of Executive’s employment with
the Corporation, as a result of such termination, Executive would receive any
payment that, absent the application of this Section 3.4 would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, then no such
payment shall be made prior to the date that is the earliest of (1) six months
after the date of termination of Executive’s employment, (2) the Executive’s
death, or (3) such other date as will cause such payment not to be subject to
such interest and additional tax.”
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment.

                                  CIENA CORPORATION    
 
                   
Date:
  August 30, 2007       By:   /s/ Russell B. Stevenson, Jr.    
 
 
 
      Name:  
 
Russell B. Stevenson, Jr.    
 
          Title:   Sr. Vice President and General Counsel    
 
                                EXECUTIVE    
 
                    Date:   August 30, 2007       /s/ Gary B. Smith            
                      Name: Gary B. Smith                 Title: President and
Chief Executive Officer    

2